An unpublish' d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Geum
OF
NEVADA

CLERK’S ORDER

{mm-:7 , aw.

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE D; AND ZURICH INSURANCE, ’

No. 65580
Appellants,
vs.
GARY MOGG,
Res nude-mt. F I  D
JAN an 2315
TRACIE K, LINDEMAN
CLERK OF SUPREME COURT
(3:5 UT‘a’ CLERK ‘
ORDER BISMISSING APPEAL

Cause appearing, appeﬂants‘ motinn for a valuntary dismissal
afthis appeal is granted. This appeal is dismissed. NRA? 4.203).
It is ac ORDERED.

CLERK OF THE SUPREME COURT
TBACIE K. LINDEMN

BY“; WW“ 2

Hon. Glnria Sturman, District Judge

Lewis Brisbois Bisgaard 8: Smith, LLB/Last Vegas
Nevada Attorney for Injured Workers/Les Vegas
Eighth District Court Clerk

CC:

gswm‘l‘loc: